Citation Nr: 1746125	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-33 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a prostate disorder, to include as the result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Murphy Donoho, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army between October 1964 and October 1966, which time included service in the Republic of Vietnam. 

This case comes to the Board of Veterans' Appeals (hereinafter "Board") on appeal from a November 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Togus, Maine. The RO in Pittsburgh, Pennsylvania is the Agency of Original Jurisdiction ("AOJ"), however, because it issued the statements of the case from which the Veteran appeals. 

In January 2014 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge ("VLJ"). A copy of the transcript is of record. 

The Board in 2015 remanded the Veteran's claim for further development; specifically, the Board directed that the Veteran and his private medical history be examined to determine the etiology of his prostate condition. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will be occasioned by this remand, further development is necessary to ensure both that a complete record exists for appropriate review and adjudication, as well as to ensure that the Veteran is afforded the assistance and consideration that he is due. 

VA failed to comply with the Board's June 24, 2015 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Specifically, the June 2015 remand requested an etiological opinion for the Veteran's claimed prostate condition. 

Although an examination was conducted in September 2015 which addressed the Veteran's medical history and discounted the possibility that herbicide exposure was a direct cause of the Veteran's chronic prostatitis, it did not offer an affirmative etiological opinion regarding the origin or cause of that condition. Put another way, the examination appears only to have considered-and countered-the possibility that the Veteran's chronic prostatitis was caused by his presumptive exposure to herbicide agents while serving in the Republic of Vietnam. Because an op[inion was not provided as to whether the Veteran's prostate condition was otherwise related to service, further remand is required to provide an addendum opinion. 

In light of the foregoing, the case is REMANDED for the following action: 

1. After reviewing the claims file and the Veteran's medical history, the examiner should provide an addendum to the September 2015 opinion that addresses the following: 

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic prostatitis had its onset in or is otherwise related to his service? 

b. The examination should consider whether any prostate dysfunction was incurred during the veteran's service and manifested after. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for all opinions expressed.

2. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




